Citation Nr: 0601082	
Decision Date: 01/13/06    Archive Date: 01/19/06	

DOCKET NO.  04-19 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from July 1967 to July 1971.  
His "combat history--expeditions--awards record" reflects 
that he participated in operations in Vietnam from January 
31, 1970, to January 15, 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
VARO in Wichita, Kansas, that denied entitlement to the 
benefit sought.  

The appeal is REMANDED to the RO by way of the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran should further action be required.


REMAND

Initially, the undersigned notes that a critical 
communication, that being an October 2005 summary statement 
from a clinical psychologist at the PTSD clinic at the RO was 
apparently sent to the Board without initial review by 
adjudication personnel at the RO.  There is no indication of 
record that the veteran has waived consideration of this 
critical piece of evidence.  

The veteran's claim of entitlement to service connection for 
PTSD is predicated upon combat stressors incurred in service 
and some information referable to such stressors has been 
obtained and associated with the claims file.  The veteran's 
personnel records disclose that he served in Vietnam from 
January 31, 1970, to January 15, 1971.  During that time 
frame his primary duty assignment was as a special radio 
operator with the Headquarters and Service Company of the 
1st Radio Battalion, Fleet Marine Force, FPO San Francisco 
96602.  Information of record confirms a typhoon occurred in 
the Da Nang area in late October 1970.  The information also 
confirms that the 1st Radio Battalion was relocated during 
October 1970.  

The veteran contends that a convoy in which he was a 
participant met up with a convoy from the 11th Armored 
Calvary during their relocation move in late October 1970.  
He asserts that a truck carrying soldiers of the 11th Armored 
Calvary hit a land mine and four soldiers in the truck were 
killed in the explosion.  Evidence of record confirms that 
individuals were killed on October 25, 1970, but there is no 
corroboration that the veteran himself was in the same area 
during that time frame.  

The Board notes that the veteran has also described another 
stressful incident in which he claims someone "fragged" the 
commanding officer of his unit soon after his arrival in 
early 1970.  However, this incident is not documented in the 
records that have been provided to the Board.  

In view of the foregoing discussion, the Board believes that 
further development is in order and the case is REMANDED for 
the following development:

1.  The veteran should be asked to 
provide the names and addresses of all VA 
and non-VA medical providers who have 
treated him for the disorder at issue in 
the past several years.  VA should then 
request all pertinent medical records 
from these medical care providers, if not 
already of record.  

2.  The veteran should once again be 
asked to provide a comprehensive 
statement containing as much detail as 
possible regarding the stressor or 
stressors to which he alleges he was 
exposed in service.  He should be asked 
to provide to the best of his ability any 
additional information including detailed 
descriptions of stressful events, 
including all dates, places, and 
identifying information concerning any 
other individuals involved in the 
stressful events, including the names, 
ranks, and units of assignment, the 
veteran's unit of assignment at the time 
of each incident, and any other 
identifying detail.  The veteran is 
hereby advised that this information is 
crucial in searching for verifying 
information.  

3.  After undertaking any development 
deemed essential in addition to that 
specified above, VA should contact the 
Headquarters, United States Marine Corps, 
Personnel Management Support Branch (Code 
MSB10), Quantico, Virginia  22134, and 
request that that facility research the 
unit records of the Headquarters and 
Service Company of the 1st Radio 
Battalion, Fleet Marine Force, for the 
month of October 1970.  The facility 
should be asked to discuss whether or not 
the unit records show that the veteran's 
company came in contact with a unit of 
the 11th Armored Cavalry in late  October 
1970.  A request should also be made to 
the U.S. Armed Services Center for 
Research of Unit Records, 7798 Cissna 
Road, Suite 101, Springfield, VA  22150-
3197 for any information regarding a unit 
of the 11th Armored Cavalry losing 
several soldiers in an explosion in the 
DaNang area on October 25, 1970.  

4.  Following receipt of any information 
from the Marine Corps and/or the United 
States Armed Services Center for Research 
of Unit Records, VA should prepare a 
report detailing the nature of any 
inservice stressful event verified by 
either organization.  If no claimed 
stressor has been verified, this should 
be so stated.  

5.  Thereafter, if and only if there is 
verification of any stressful incidents, 
the veteran should be scheduled for a 
comprehensive VA psychiatric examination 
to determine the diagnosis of any 
psychiatric disorder that might be 
present.  The entire claims file, to 
include the summary report of any 
corroborated stressors, must be made 
available to the examiner in conjunction 
with the examination.  If the diagnosis 
of PTSD is deemed appropriate, the 
examiner should specify whether the 
veteran's alleged combat-related 
stressors were sufficient to produce PTSD 
and whether there is a link between any 
current PTSD and the veteran's active 
service.  

6.  Thereafter, VA should readjudicate 
the claim for service connection for 
PTSD.  If the benefit sought remains 
denied, the veteran should be provided 
with a supplemental statement of the case 
that should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations not 
previously provided, to include the 
report of the VA's psychologist dated in 
October 2005.  An appropriate period of 
time should be allowed for response. 

Then, the case should be returned to the Board, if otherwise 
in order.  The Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action unless 
otherwise notified.  However, he is notified that failure to 
report for any scheduled VA examination without good cause 
shown may adversely affect the outcome of his claim.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

